Response to Amendment
1.	This office action is in response to the filing of May 6, 2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen et al.
Vandermeulen et al. discloses a heat exchanger comprising:  a heat exchanger block (see Fig. 12 below) including a first channel system 601 for a first fluid and a second channel system 602 fluidically separated from the first channel for a second fluid, two opposite side parts and two opposite end parts structured and arranged to fluidically delimit the second channel system (see Fig. 13A), wherein the heat exchanger block has a width and a height, at least one frame part (see Fig. 12 below) connected with a respective edge of the two side parts and with a respective edge of the two end parts (when all of the parts are connected together to form the final heat exchanger) in which the frame part is connected to the heat exchanger by material bonding [0075], and an air inlet box 2211 connected to the at least one frame part.  Although Vandermeulen et al. does not disclose a seal as recited, Vandermeulen et al. does disclose an edge seal for an air channel [0020].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have connected the air inlet box to the frame part via a seal to prevent air leaks and to have made the seal to be as wide and high as the block for effective sealing around the entire heat exchanger.  Regarding claim 2, since the frame part is connected to the air inlet box, the addition of a mount to receive an edge of the air inlet box would have been a matter of design choice, and regarding claim 3, placing the seal in the mount would have been obvious to one having ordinary skill in the art to prevent air leakages.  Claim 8 would have involved a mere change in

    PNG
    media_image1.png
    919
    1125
    media_image1.png
    Greyscale

the shape of an object which is generally recognized as being within the level of ordinary skill in the art when the device will still carry out its intended tasks with the modification.  Regarding claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the heat exchanger of Vandermeulen et al. can be used in an internal combustion engine as a charge air cooler since the heat exchanger is designed to cool an air stream 1202.
Allowable Subject Matter
4.	Claims 4-7, 9-13, and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed May 6, 2021 have been fully considered but they are, respectfully, not persuasive.  Figures 17A- 17D show 2201 which is a variant of plate 301 of Figure 12, in which 2201 has an air inlet box 2211 directing air into the box.  Figure 12 also shows an air inlet 1202, and Figure 17D shows a more complete version of the plate having the air inlet box 2211.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that plate 301 would also have an air inlet box directing inlet air at 1202 of plate 301.  The prior art therefore discloses the heat exchanger block and the air inlet box as recited.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the air inlet box 221 has a top, a right side, and a left side that connect to the top, right side, and left side of the plate, respectively, and an open bottom into which air enters as shows in Fig. 17D.  Since the prior art also teaches an edge seal for the air channel, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the seal would be maximally as wide and high as the block to adequately air seal the top and sides of the block as air enters only through the bottom opening of the air inlet box.  Therefore, the prior art discloses or fairly suggests the limitations of claims 1 and 14.  Regarding claim 2, since the frame part is already connected to the air inlet box, the addition of a mount to receive an edge of the air inlet box would have been a matter of design choice to provide additional strength to the connection.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763